DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.  Claims 1-10 and 17-18 were further cancelled in the reply filed on 05/10/2022.
Applicant’s election without traverse of claims 11-16 and 19-27 in the reply filed on 05/10/2022 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is under 50 words in length.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 objected to because of the following informalities:  the repeated recitations of “or less than 12 hours” and “or less than 18 hours” should be removed.  Appropriate correction is required.
Claim Interpretation
The recitation of “adding Ti and B to an optionally degassed raw alloy” in claim 11 is interpreted to mean that Ti and B is added to the raw alloy regardless of if the raw alloy was degassed or not, and if the raw alloy was degassed then the Ti and B are added only after the raw alloy is degassed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 22-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 13 recites the recitation “wherein the workpiece is heat treated in step i” which is indefinite because it is unclear to the examiner if claim 13 is requiring the heat treating step to be performed or if claim 13 is merely limiting the still optional treating of the workpiece.  The examiner interprets the claim to mean that the heat treatment step is required absent a specific indication to the contrary because the claim says the workpiece “is heat treated”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a temperature of at least 380°C”, and the claim also recites “at least 400°C”, “at least 430°C”, and “at least 450°C” which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner which range is being claimed, for the purposes of examination the examiner interprets the claim to be met by a temperature of at least 380°C absent a specific indication to the contrary based on broadest reasonable interpretation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “period of less than 24 hours”, and the claim also recites “less than 1 hour”, “less than 3 hours”, “less than 5 hours”, “less than 8 hours”, “less than 12 hours”, and “less than 18 hours” which are the narrower statements of the range/limitation.  Further in the present instance, claim 13 recites the broad recitation “at least 10 minutes”, and the claim also recites “at least 1 hour”, “at least 3 hours”, “at least 8 hours”, “ at least 12 hours”, and “at least 24 hours” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner which range is being claimed, for the purposes of examination the examiner interprets the claim to be met by a heat treatment duration of either less than 24 hours or at least 10 minutes absent a specific indication to the contrary based on broadest reasonable interpretation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “0.011 % by mass or more”, and the claim also recites “0.011 to 0.9 %”, “0.015 % by mass or more”, “0.15 % by mass or more”, “0.2 % by mass or more”, and “0.3 % by mass or more” which are narrower statements of the range/limitation.  Further in the present instance, claim 22 recites the broad recitation “0.9 % by mass or less”, and the claim also recites “0.011 to 0.9 %”, “0.8 % by mass or less”, “0.7 % by mass or less”, “0.6 % by mass or less”, and “0.4 % by mass or less” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner which range is being claimed, for the purposes of examination the examiner interprets the claim to be met by titanium in a range of 0.11-1 % by mass absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 22 recites the recitations “0.015 % by mass or more”, “0.15 % by mass or more”, “0.2 % by mass or more”, “0.3 % by mass or more”, “0.9 % by mass or less”, “0.8 % by mass or less”, “0.7 % by mass or less”, “0.6 % by mass or less”, and “0.4 % by mass or less” which render claim 22 indefinite because it is unclear to the examiner if these limitations are meant to be broadening the titanium range to not use the lower and upper limits of 0.11% and 1% in claim 11 with the recitations “or more” and “or less”, or if the terms “or more” use the upper limit of claim 11 and “or less” use the lower limit of claim 11.  The examiner interprets the claim to not broaden the lower or upper limits of claim 11 because the examiner notes that this would be improper.
Claim 23 recites the recitation “0.0001 % by mass or more” which renders claim 23 indefinite because it is unclear to the examiner if this limitation is meant to be broadening the manganese range to not use the upper limit of 0.1% in claim 11 with the recitations “or more”, or if the term “or more” uses the upper limit of claim 11.  The examiner interprets the claim to not broaden the upper limit of claim 11 because the examiner notes that this would be improper.
Claim 24 recites the recitation “0.01 % by mass or more” which renders claim 24 indefinite because it is unclear to the examiner if this limitation is meant to be broadening the iron range to not use the upper limit of 0.1% in claim 11 with the recitations “or more”, or if the term “or more” uses the upper limit of claim 11.  The examiner interprets the claim to not broaden the upper limit of claim 1 because the examiner notes that this would be improper.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “0.002 % by mass or more”, and the claim also recites “0.002 to 0.09 %”, “0.003 % by mass or more”, “0.004 % by mass or more”, “0.005 % by mass or more”, and “0.015 % by mass or more” which are the narrower statements of the range/limitation.  Further in the present instance, claim 25 recites the broad recitation “0.09 % by mass or less”, and the claim also recites “0.002 to 0.09 %”, “0.08 % by mass or less”, “0.07 % by mass or less”, “0.06 % by mass or less”, and “0.04 % by mass or less” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner which range is being claimed, for the purposes of examination the examiner interprets the claim to be met by beryllium of 0.001-0.1 mass% absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 25 recites the recitations “0.002 % by mass or more”, “0.003 % by mass or more”, “0.004 % by mass or more”, “0.005 % by mass or more”, “0.015 % by mass or more”, “0.09 % by mass or less”, “0.08 % by mass or less”, “0.07 % by mass or less”, “0.06 % by mass or less”, and “0.04 % by mass or less” which render claim 25 indefinite because it is unclear to the examiner if these limitations are meant to be broadening the beryllium range to not use the lower and upper limits of 0.001-0.1 mass%  in claim 11 with the recitations “or more” and “or less”, or if the terms “or more” use the upper limit of claim 11 and “or less” use the lower limit of claim 11.  The examiner interprets the claim to not broaden the lower or upper limits of claim 11 because the examiner notes that this would be improper.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “0.0009 % by mass or more”, and the claim also recites “0.001 to 0.15 %”, “0.001 % by mass or more”, “0.006 % by mass or more”, and “0.03 % by mass or more” which are the narrower statements of the range/limitation.  Further in the present instance, claim 26 recites the broad recitation “0.1 % by mass or less”, and the claim also recites “0.001 to 0.15 %”, “0.08 % by mass or less”, “0.07 % by mass or less”, “0.06 % by mass or less”, and “0.04 % by mass or less” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner which range is being claimed, for the purposes of examination the examiner interprets the claim to be met by boron of 0.0009-0.2 mass% absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 26 recites the recitations  “0.0009 % by mass or more”, “0.001 % by mass or more”, “0.006 % by mass or more”, “0.03 % by mass or more”, “0.1 % by mass or less”, “0.08 % by mass or less”, “0.07 % by mass or less”, “0.06 % by mass or less”, and “0.04 % by mass or less” which render claim 9 indefinite because it is unclear to the examiner if these limitations are meant to be broadening the boron range to not use the lower and upper limits of 0.0009-0.2 mass%  in claim 11 with the recitations “or more” and “or less”, or if the terms “or more” use the upper limit of claim 11 and “or less” use the lower limit of claim 11.  The examiner interprets the claim to not broaden the lower or upper limits of claim 11 because the examiner notes that this would be improper.
Claim 27 recites the recitation “0.01 % by mass or more” which renders claim 27 indefinite because it is unclear to the examiner if this limitation is meant to be broadening the silicon range to not use the upper limit of 1% in claim 11 with the recitations “or more”, or if the term “or more” uses the upper limit of claim 11.  The examiner interprets the claim to not broaden the upper limit of claim 11 because the examiner notes that this would be improper.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites options for Ti ranges that includes the entirety of the Ti range of claim 11 and so does not further limit claim 11 in view of the 112b interpretation of claim 22 as discussed above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites options for Mn ranges that includes the entirety of the Mn range of claim 11 and so does not further limit claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites options for Fe ranges that includes the entirety of the Fe range of claim 11 and so does not further limit claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites options for Be ranges that includes the entirety of the Be range of claim 11 and so does not further limit claim 11 in view of the 112b interpretation of claim 25 as discussed above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites options for B ranges that includes the entirety of the B range of claim 11 and so does not further limit claim 11 in view of the 112b interpretation of claim 26 as discussed above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 recites options for Si ranges that includes the entirety of the Si range of claim 11 and so does not further limit claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 14, and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 2017/0165795 A1).
Regarding claim 11, Lenczowski discloses:
A method of producing an aluminum powder alloy [0001, Lenczowski]
Melting a mixture comprising the composition shown below in Table 1 [0026-0028, Lenczowski], the examiner submits that the mixture melting would require the addition of raw aluminum, magnesium, beryllium, titanium, and boron to the melted mixture to achieve the composition shown below in Table 1.  Although Lenczowski does not specify the specific order for adding the alloy elements as claimed, the examiner notes that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04(IV)(C).  The examiner notes that the instant application does not teach any distinct or special microstructures or features resulting from the order of the addition of aluminum, magnesium, beryllium, titanium, and boron.  The examiner submits that a person of ordinary skill in the art would recognize that melting the alloy elements in any order or all together should achieve the same alloy features as melting the alloy elements in the order as instantly claimed absent concrete evidence to the contrary.
The melting is not particularly restricted, however can be performed at 700°C or more [0028, Lenczowski].  The examiner notes that the overlap of the melting temperatures of Lenczowski and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Wherein the alloy comprises the composition shown below in Table 1 which overlaps with the aluminum composition of the instant claim.  The examiner notes that the overlap of the aluminum compositions of Lenczowski and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Table 1

Instant claims, mass%
Lenczowski, weight% [0016, 0026]
Mg
9-14 (claim 11)
9.1-13.9 (claim 21)
0.5-10
Ti
0.011-1 (claim 11)
0.01-0.2
Mn
0.1 or less (claim 11)
0.01-1.5
Fe
0.1 or less (claim 11)
≤0.25
Be
0.001-0.1 (claim 11)
0-0.004
B
0.0009-0.2 (claim 11)
0-0.008
Cu
0.01 or less (claim 19)
Not specified
Si
1 or less (claim 11)
≤0.25
Zn
0.01 or less (claim 19)
0-2.0
Impurities
Less than 0.05 each (claim 20)
Total at most 0.5%
Al
Balance (claim 11)
Balance


Regarding claim 14, Lenczowski discloses using the aluminum powder in additive layer manufacturing (ALM) [0009, Lenczowski] such as powder bed processes [0012, Lenczowski] which the examiner submits meet “an additive manufacturing process”.
Regarding claim 19, Lenczowski discloses:
A zinc content that overlaps with the instantly claimed zinc content as shown above in Table 1.  The examiner notes that the overlap of the aluminum compositions of Lenczowski and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
The examiner notes that Lenczowski does not specify a copper range, however the examiner submits that one of ordinary skill in the art would absent a specific indication to the contrary copper would be treated as not being present in the alloy or present in impurity levels which overlaps with the instantly claimed copper content as shown above in Table 1.  The examiner notes that the overlap of the aluminum compositions of Lenczowski and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Regarding claim 20, the examiner notes that Lenczowski does not specify an individual impurity range, however the examiner submits that one of ordinary skill in the art would recognize that 0.5% or less of total impurities overlaps with less than 0.05% which leads to each impurity having a composition of less than 0.05% mass.  The examiner notes that the overlap of the aluminum compositions of Lenczowski and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Regarding claim 21, Lenczowski discloses a magnesium content that overlaps with the instantly claimed magnesium content as shown above in Table 1.  The examiner notes that the overlap of the aluminum compositions of Lenczowski and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 22-27, as discussed above claims 22-27 do not further limit the aluminum composition of claim 11 and so claims 22-27 are met by Lenczowski for meeting the composition of claim 11 as discussed above.
Claim(s) 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 2017/0165795 A1) in view of Olakanmi et al. (A review on selective laser sintering/melting (SLS/SLM) of aluminium alloy powders: Processing, microstructure, and properties) herein Olakanmi. 
Regarding claim 12, Lenczowski discloses:
Using the aluminum powder in additive layer manufacturing (ALM) [0009, Lenczowski] such as powder bed processes [0012, Lenczowski].  Lenczowski does not specify selectively melting the aluminum powder using lasers before providing a new powder layer and repeating the steps of layering and melting, however the examiner submits this step would have been obvious in view of Olakanmi.  
Olakanmi teaches that selective laser sintering/melting (SLS/SLM) processes selectively apply laser energy to powder beds to melt, sinter, and bond particles together before applying a further layer on top [page 403, Olakanmi].  Olakanmi teaches that SLS/SLM processes have the advantages of allowing parts to be fabricated without any part-specific tools, shorts design and production cycles, saves costs, and allows recycling of unused material [page 403, Olakanmi].  The examiner submits it would have been obvious to one of ordinary skill in the art to use SLS or SLM processes for the ALM process of Lenczowski in order to allow parts to be fabricated without any part-specific tools, shorten design and production cycles, save costs, and recycle unused material.
The examiner notes that the step of treating the workpiece by blasting, machining, heat or other treatments is optional and thus does not need to be met by prior art, nonetheless the examiner notes that Lenczowski discloses after the ALM process the material is cooled and then heat treated at 100-400°C [0044, Lenczowski].
Regarding claim 13, Lenczowski modified by Olakanmi teaches:
Heat treating the workpiece at 100-400°C [0044, Lenczowski].  The examiner notes that the overlap of the heat treatment temperatures of Lenczowski modified by Olakanmi and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Lenczowski modified by Olakanmi does not specify a heat treatment duration, however as discussed above the instant claim is interpreted to be met by a heat treatment duration of either less than 24 hours or at least 10 minutes which the examiner notes encompasses any time duration and so the examiner submits that although Lenczowski modified by Olakanmi does not specify a heat treatment duration, a finite heating duration would naturally flow from performing a heat treatment process which the examiner submits falls in the scope of the heat treatment duration of the instant claim.  See MPEP 2145 and 2112.
After heating the workpiece is cooled to ambient temperature wherein “the cooling not being particularly restricted” [0046, Lenczowski].  The examiner submits that one of ordinary skill in the art would have recognized that absent restriction on the method of cooling that cooling could either be performed actively using a quenchant or passively in ambient air, the examiner further submits that one of ordinary skill in the art would have been motivated to choose passive cooling because less resources are required to passively cool in ambient air compared to actively cooling.
Regarding claims 15-16, as discussed above the examiner submits that it would have been obvious to one of ordinary skill in the art to use SLS or SLM processes for the ALM process of Lenczowski in order to allow parts to be fabricated without any part-specific tools, shorten design and production cycles, save costs, and recycle unused material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734